ARNOLD, Judge.
Defendant first contends that the trial court erred in failing to grant defendant’s motion to dismiss because her conduct was not prohibited by N.C.G.S. § 14-118.2. We agree.
N.C.G.S. § 14-118.2 reads as follows:
(a) It shall be unlawful for any person, firm, corporation or association to assist any student, or advertise, offer or attempt to assist any student, in obtaining or in attempting to obtain, by fraudulent means, any academic credit, or any diploma, certificate or other instrument purporting to confer any literary, scientific, professional, technical or other degree in any course of study in any university, college, academy or other educational institution. The activity prohibited by this subsection includes, but is not limited to, preparing or advertising, offering, or attempting to prepare a term paper, thesis, or dissertation for another and impersonating or advertising, offering or attempting to impersonate another in taking or attempting to take an examination.
(b) Any person, firm, corporation or association violating any of the provisions of this section shall be guilty of a misdemeanor punishable by a fine not to exceed five hundred dollars ($500.00), imprisonment for not more than six months, or both. Provided, however, the provisions of this section shall not apply to the acts of one student in assisting another student as herein defined if the former is duly registered in an educational institution and is subject to the disciplinary authority thereof.
The primary rule of statutory construction is that the intent of the legislature controls the interpretation of a statute. In seeking to discover this intent, the language of the statute, the spirit of the act, and what the act seeks to accomplish should be considered. Stevenson v. City of Durham, 281 N.C. 300, 303, 188 S.E. 2d 281, 283 (1972). Moreover, a criminal statute must be strictly construed in favor of defendants, although the court is to keep in mind the evil the statute was intended to suppress and not force an unduly narrow reading of the statute. See State v. Richardson, 307 N.C. 692, 300 S.E. 2d 379 (1983); see also Matter of Banks, 295 N.C. 236, 244 S.E. 2d 386 (1978).
*580It is our opinion that N.C.G.S. § 14-118.2 is not intended by the legislature to make criminal actions like those of defendant. This statute reads, in part: “[T]he activity prohibited by this subsection includes, but is not limited to, preparing or advertising, offering, or attempting to prepare a term paper, thesis, or dissertation for another and impersonating or advertising, offering, or attempting to impersonate another in the taking or attempting to take an examination.” N.C.G.S. § 14418.2(a). Although these examples are qualified by the language “includes, but is not limited to,” the direction of the statute is chiefly concerned with the professional paper writer or examination taker, and not a teacher.
One who takes, or offers to take, an examination for another, must do so where he or she will not be recognized as an improper examinee. Only a “mass testing” such as an aptitude test or a professional entrance examination provides the opportunity for an improper examinee to go unnoticed. The normal classroom situation ordinarily would not present the opportunity for this type of fraud. Similarly, N.C.G.S. § 14418.2(b) focuses on those papers written by persons who are not classmates, when it excepts from coverage one student assisting another.
The State points out that the legislature makes no exception for teachers in the statute’s coverage, as it does for students. While we note the lack of exception for teachers, we are not persuaded that the legislature intended to criminally punish this type of misconduct by a teacher. We believe the statute was designed to punish those persons outside the school system who give unfair aid to students.
Although we condemn the actions by defendant as unethical and undesirable, N.C.G.S. § 14-118.2 does not make them criminal. See Richardson, 307 N.C. 692, 300 S.E. 2d 379 (1983); see also Matter of Banks, 295 N.C. 236, 244 S.E. 2d 386 (1978).
Defendant was improperly convicted under N.C.G.S. § 14-118.2 and we do not need to address her second assignment of error.
For the reasons stated above, the judgment below is
*581Vacated.
Judge Wells concurs.
Judge COZORT dissents.